 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   HKM EMPLOYMENT ATTORNEYS LLP
     1785 East Sahara, Suite 325
 4   Las Vegas, Nevada 89104
     Tel: (702) 805-8340
 5   Fax: (702) 805-8340
     E-mail: jfoley@hkm.com
 6   Attorney for Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
      DESTINIE MULLEN, an Individual,
10
                                                       CASE NO.: 2:19-cv-01109-GMN-GWF
11                        Plaintiff,

12    vs.                                              STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR PLAINTIFF TO
13                                                     RESPOND TO DEFENDANT GREAT
      NUGENT, LLC, a Nevada limited liability
      company d/b/a GREAT CLIPS, DOES I -X;            CLIPS, INC.’S MOTION TO DIMISS
14
      and ROE CORPORATIONS I -X.                       PLAINTIFF’S SECOND AMNEDED
15                                                     COMPLAINT
                          Defendant.
16                                                                  (FIRST REQUEST)
17             Plaintiff DESTINIE MULLEN (“Plaintiff”) and Defendant GREAT CLIPS, INC., by
18   and through their respective attorneys, hereby stipulate and agree as follows:
19             1.    Plaintiff was served with Defendant Great Clips, Inc.’s Motion to Dismiss
20   Plaintiff’s Second Amended Complaint on May 5, 2021.
21             2.    Plaintiff’s response to the Motion to Dismiss Plaintiff’s Second Amended
22   Complaint is currently due on May 19, 2021.
23             3.    Plaintiff and Great Clips, Inc. are reviewing documents and are involved in
24   discussions to determine whether or not an agreement can be reached as to whether or not Great
25   Clips, Inc. is a proper defendant in this litigation and need additional time to complete that
26   process
27
28
                                               Page 1 of 2
 1          4.      In order to avoid unnecessary time and expense in connection with motions to
 2   dismiss and other litigation matters pertaining to the Motion to Dismiss Plaintiff’s Second
 3   Amended Complaint, Plaintiff and Great Clips, Inc. have agreed to extend the time by which
 4   Plaintiff shall be required to respond to Defendant Great Clips, Inc.’s Motion to Dismiss
 5   Plaintiff’s Second Amended Complaint by a period of two (2) weeks.
 6          5.      Pursuant to this agreement between Plaintiff and Great Clips, Inc., Plaintiff shall
 7   be required to file a response to the Motion to Dismiss Plaintiff’s Second Amended Complaint
 8   on or before June 2, 2021
 9          6.      Plaintiff and Great Clips, Inc. agree that good cause exists for the request for the
10   extension of the deadline for a response to the Motion to Dismiss Plaintiff’s Second Amended
11   Complaint for the above-specified reasons.
12          7.      Plaintiff and Great Clips, Inc. agree that the requested extension is warranted
13   under the current circumstances and will not result in an undue or significant delay in the
14   administration of this case.
15    Dated this 17th day of May, 2021.               Dated this 17th day of May, 2021.
16    HKM EMPLOYMENT ATTORNEYS                        OGLETREE, DEAKINS, NASH, SMOAK &
17    LLP                                             STEWART, P.C.

18    /s/ Jenny L. Foley                              /s/ Suzanne L. Martin
      Jenny L. Foley, Ph.D., Esq.                     Suzanne L. Martin, Esq.
19    Nevada Bar No. 9017                             Nevada Bar No. 8833
      1785 East Sahara Ave., Suite 300                Wells Fargo Tower, Suite 1500
20
      Las Vegas, Nevada 89104                         3800 Howard Hughes Parkway
21    Attorney for Plaintiff                          Las Vegas, NV 89169
                                                      Attorneys for Defendant Great Clips, Inc.
22
23                                                    IT IS SO ORDERED nunc pro tunc.

24                                                    Dated this ____
                                                                  21 day of May, 2021
25
26
                                                      ___________________________
27                                                    Gloria M. Navarro, District Judge
28                                                    UNITED STATES DISTRICT COURT

                                                Page 2 of 2
